        Case 4:20-cr-00267-LPR Document 204 Filed 12/22/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA


VS.                        CASE NO. 4:20-CR-00267-13 LPR


NICHLAUS VETOR

                                      ORDER

      Before the Court is the United States’ petition requesting that the defendant

appear for a show-cause hearing to determine if pre-trial bond should be revoked

(Doc. No. 197). The parties and counsel appeared for a hearing on this petition on

December 22, 2020. Based on the statements of counsel, the Court finds that the

defendant violated the conditions of his release as set forth in the petition. The

Court also finds that the conditions of release should be modified. The defendant

is ordered into the custody of Myra Smithy of Mountain Home, Arkansas, and Ms.

Smithy is to serve as his third party custodian. Ms. Smithy has agreed to supervise

the defendant, to assure the defendant’s appearance at court proceedings, and to

notify the court immediately if the defendant violates a condition of release or is no

longer in the custodian’s custody. The conditions of release are further modified

to require that the defendant participate in a program of outpatient substance abuse

therapy and counseling as directed by the pretrial services office or supervising
        Case 4:20-cr-00267-LPR Document 204 Filed 12/22/20 Page 2 of 2




officer. All other conditions of release set forth in the Court’s order dated October

1, 2020 (Doc. No. 155) remain in place.



      IT IS SO ORDERED THIS 22nd day of December, 2020.




                                       UNITED STATES MAGISTRATE JUDGE
